IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,940-01


                        EX PARTE ERNESTO TIRADO FLORES JR.,
                        AKA ERNESTO FLORES TIRADO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-3072-04-C(1) IN THE 139TH DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that trial counsel rendered ineffective assistance. The trial court

determined that counsel’s conduct in the present case was deficient and that but for her deficient

conduct, Applicant would have pleaded not guilty and insisted on a trial. See Hill v. Lockhart, 474
U.S. 52, 59 (1985). We agree. The trial court also concluded that counsel was ineffective in cause
                                                                                                  2

number CR 0603-00-C. We decline to adopt this conclusion. The legality of that conviction and

sentence is not before this Court.

       Relief is granted. The judgment in cause number CR-3072-04-C(1) in the 139th District

Court of Hidalgo County is set aside, and if appropriate, Applicant shall be remanded to the custody

of the Sheriff of Hidalgo County to answer the charges as set out in the indictment. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 17, 2014
Do not publish